Citation Nr: 0421541	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  01-06 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date, prior to February 23, 
2000, for the grant of service connection for asthma.  

2.  Entitlement to an effective date, prior to February 23, 
2000, for the grant of service connection for hypertension.  

3.  Whether a July 1981 rating decision wherein the RO denied 
entitlement to service connection for asthma constituted 
clear and unmistakable error (CUE).  

4.  Whether a July 1981 rating decision wherein the RO did 
not adjudicate the issue of entitlement to service connection 
for hypertension constituted CUE.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from December 1972 to 
September 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Regional 
Office and Insurance Center (RO&IC) of the Department of 
Veterans Affairs (VA) in St. Paul, Minnesota.  The RO&IC, in 
pertinent part, granted service connection for asthma, rated 
100 percent disabling, and for hypertension, rated 30 percent 
disabling, effective February 23, 2000, date of claim.  The 
veteran has appealed the February 23, 2000, effective date 
assigned for both awards.  

The veteran testified at a Travel Board hearing held before 
the undersigned in August 2002 in connection with his appeal.  
A transcript of his testimony is on file.  He later requested 
Central Office and video conference hearings, but 
subsequently withdrew both requests, citing his prior 
testimony at the Travel Board hearing.  

In December 2002 the Board remanded the case to the RO&IC for 
issuance of a statement of the case addressing the question 
of whether the prior rating decision of July 22, 1981 had 
been clearly and unmistakably erroneous in denying service 
connection for asthma and in not adjudicating the issue of 
entitlement to service connection for hypertension.  

The Board again remanded the case in February 2004, primarily 
for the purpose of scheduling a video conference hearing 
pursuant to the veteran's request.  As noted above, the 
veteran later withdrew his request for a video conference 
hearing.  The case has been returned to the Board for further 
review on appeal.  

In a March 2004 statement, the veteran raised the additional 
issues of entitlement to service connection for glaucoma, 
neuropathy, hypertension, peripheral vascular disease, 
impotence and foot problems as secondary to the veteran's 
service-connected diabetes mellitus.  These issues are not 
properly before the Board at the present time since they have 
not been developed or certified for appellate review and are 
not inextricably intertwined with any of the other issues on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Kellar v. Brown, 
6 Vet. App. 157 (1994); see also Parker v. Brown, 7 Vet. App. 
116 (1994) (A claim is intertwined if the RO&IC would have to 
reexamine the underlying merits of any denied claim which is 
pending on appeal before the Board).  These matters are 
referred to the RO&IC for appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for 
asthma in June 1981.  

2.  The RO&IC denied service connection for residuals of 
asthma and did not adjudicate an issue of entitlement to 
service connection for hypertension when it issued an 
unappealed rating decision on July 22, 1981.  

3.  A petition to reopen the claim of entitlement to service 
connection for asthma received from the veteran in April 1997 
was denied by the RO&IC when it issued an unappealed rating 
decision in September 1997.  

4.  A petition to reopen the claim of entitlement to service 
connection for asthma, and the veteran's original claim for 
service connection for hypertension was received on February 
23, 2000.  


5.  The RO&IC held in July 2000 that new and material 
evidence received in support of the February 23, 2000, claim 
constituted a new factual basis for the granting of service 
connection for asthma and assigned a 100 percent rating from 
February 23, 2000; the RO&IC also granted entitlement to 
service connection for hypertension.  

6.  The veteran has not alleged an error of fact or law in 
the rating decision of July 22, 1981 that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result of 
the claim would have been manifestly different but for the 
alleged error.  


CONCLUSIONS OF LAW

1.  The claim for an effective date, prior to February 23, 
2000, for the grant of service connection for asthma is 
denied as a matter of law.  38 U.S.C.A. §§ 5101, 5103, 5103A, 
5107, 5110, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.159, 3.400 (2003); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); see also Shields v. Brown, 8 Vet. App. 346, 
351-352 (1995).  

2.  The claim for an effective date, prior to February 23, 
2000, for the grant of service connection for hypertension is 
denied as a matter of law.  38 U.S.C.A. §§ 5101, 5103, 5103A, 
5107, 5110, 7104, 7105; 38 C.F.R. §§ 3.151, 3.155, 3.159, 
3.400; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see 
also Shields v. Brown, 8 Vet. App. 346, 351-352 (1995).  

3.  A valid claim of CUE in the rating decision of July 22, 
1981 wherein the RO&IC denied service connection for asthma 
has not been raised, and the claim is denied without 
prejudice to refiling.  38 U.S.C.A. §§ 5109A, 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 3.105(a) (2003); Simmons v. 
Principi, 17 Vet. App. 104, 111-15 (2003).



4.  A valid claim of CUE in the rating decision of July 22, 
1981 wherein the RO&IC did not adjudicate the issue of 
entitlement to service connection for hypertension has not 
been raised, and the claim is denied without prejudice to 
refiling.  38 U.S.C.A. §§ 5109A, 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.105(a) (2003); Simmons v. Principi, 17 
Vet. App. 104, 111-15 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issues of entitlement to an earlier 
effective date for grants of service connection for asthma 
and hypertension are legal in nature as there is no dispute 
as to the essential facts required to resolve the matters.  
The outcome of the appeals is governed by the interpretation 
and application of the law and regulations rather than by 
consideration of the adequacy of the evidence or resolving 
conflicting evidence.  

Accordingly, the notice and duty to assist provisions of the 
VCAA are inapplicable and no further development under the 
VCAA is required as to these issues.  


Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2003).  

If not shown in service, service connection may be granted 
for various presumptive diseases, including hypertension, 
that are shown to have been disabling to a compensable degree 
during the first year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a)(b) (2003).  

Aggravation of a preexisting disease or injury is not 
established if the condition underwent no increase in 
severity during service on the basis of all of the evidence 
of record pertinent to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. § 
3.306(b) (2003).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will 
not be considered service connected unless the disease or 
injury is otherwise aggravated by service.  38 C.F.R. 
§ 3.306(b)(1) (2003).  

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  A "lasting worsening of the condition" -- 
that is, a worsening that existed not only at the time of 
separation but one that still exists currently -- is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  


Effective dates

Unless specifically provided otherwise..., the effective date 
of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase of 
compensation...shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110 (West 2002).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 5110 
(b)(1) (West 2002).  If a claim is not received within one 
year after discharge or release, the award shall be effective 
from the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2003).  




An RO&IC decision is final if it is not timely appealed to 
the Board.  38 U.S.C.A. § 7105(a)(b)(1)(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 20.1103 (2003); Robinette v. Brown, 
8 Vet. App. 69, 80 (1995).  The decision of a duly 
constituted rating agency . . . will be final and binding . . 
. as to conclusions based on evidence on file at that time.  
38 C.F.R. § 3.104(a) (2003).  

Where an award of service connection is based on receipt of 
new and material evidence, the effective date of the 
resulting award is from the date of receipt of a new claim 
following a final disallowance.  38 C.F.R. § 3.400(q) (2003).  

In order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary, the 
law requires that a specific claim in the form prescribed by 
the Secretary must be filed.  38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2003).  

Upon request made in person or in writing, the Secretary 
shall furnish, free of expense, all such printed instructions 
and forms as may be necessary in establishing the claim.  
38 U.S.C.A. § 5102 (West 2002). 

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If the formal claim is received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of the receipt of an 
informal claim.  38 C.F.R. § 3.155(a) (2003).  

A claim "means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit." Brannon v. West, 
12 Vet. App. 32 (1998); 38 C.F.R. § 3.1(p) (2003).  

Where evidence requested in connection with an original 
claim, a claim for increase, a claim to reopen, or a claim 
for the purpose of determining continued entitlement is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing of the new 
claim.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.158(a) 
(2003).  

A "pending claim" is an application, formal or informal, 
which has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(2003).  A "finally adjudicated claim" is an application, 
formal or informal, which has been allowed or disallowed by 
the agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appeal.  
38 C.F.R. § 3.160(d) (2003); see also 38 C.F.R. §§ 20.1103, 
20.1104 (2003).  Final RO&IC decisions can be revised only if 
found to be clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a) (2003).  

The CAVC has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:  

(1) [E]ither the correct facts, as they were 
known at the time, were not before the 
adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error must 
be "undebatable" and of the sort "which, had 
it not been made, would have manifestly 
changed the outcome at the time it was 
made"; and (3) a determination that there 
was CUE must be based on the record and law 
that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).  



The CAVC has further stated that a CUE is a very specific and 
a rare kind of "error."  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993) citing Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc).  

The CAVC has consistently stressed the rigorous nature of the 
concept of CUE, stating that "[c]lear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE denotes "errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  "It must always be 
remembered that [CUE] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

A finding of CUE "must be based on the record and the law 
that existed at the time of the prior . . . decision."  
Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute clear and 
unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the error must be one which would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  


Allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Fugo, Id.  In 
addition, the CAVC has held that a breach of the duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994) (Breach of duty to assist caused incomplete but not 
incorrect record).  


Factual Background

No complaints or findings related to asthma were reported on 
examination for entrance into military service.  Service 
medical records relate that in December 1972 the veteran was 
seen for complaints of asthma and reports at that time that 
he had had the disorder since birth.  Private medical records 
from the Presbyterian -- St. Luke's Hospital dated from 1964 
to 1966 describe extensive preservice treatment for asthma.  
During service the symptoms were controlled by medications.  

In 1976 the veteran reported that his symptoms had worsened 
during the preceding year and that he was unable to perform 
physical training or his duty assignments.  He was referred 
for a Medical Board examination in June 1976, at which time 
it was reported that recent work in a duty warehouse had 
caused a major exacerbation of allergic rhinitis.  The 
Medical Board found that the veteran had extrinsic asthma and 
allergic rhinitis that had preexisted service and had been 
aggravated by service.  A Physical Evaluation Board 
subsequently held that neither disorder had been aggravated 
by service and that the veteran was unfit for duty.  

On examination for entrance into service the veteran's blood 
pressure was recorded as 120/88.  Service medical records 
contain an undated entry showing that diastolic hypertension 
had been noted 4 days earlier and that medication was 
prescribed.  



An original claim for VA compensation wherein the veteran 
requested service connection for asthma was received in June 
1981.  

In July 1981 the RO&IC reviewed the claim and denied service 
connection for asthma, finding that the disorder had 
preexisted service and had not been aggravated in service.  
The veteran was notified of the denial by a letter dated July 
29, 1981, which advised him of his procedural and appellate 
rights.  

In a note to the RO&IC dated in November 1983 using a VA Form 
1-9, Appeal to the Board of Veterans' Appeals, the veteran 
contended that service had aggravated his preservice 
condition.  The RO&IC replied by letter in January 1983 that 
the appeal period following the prior rating decision had 
expired and that new and material evidence would be required 
to reopen the claim.  

In April 1997 the veteran requested that his claim for 
service connection for asthma be reopened.  VA medical 
records dated from 1991 to 1997 were obtained.  By a 
September 1997 rating decision the RO&IC found that no new 
and material evidence to reopen the claim had been submitted.  
The veteran was notified of this determination by a letter 
dated September 15, 1997.  No notice of disagreement was 
thereafter received.  

In a statement received on February 23, 2000, the veteran 
requested that his claim for service connection for asthma be 
reopened and that service connection be granted for 
hypertension.  

Received in support of the claim was an April 2000 statement 
from a VA physician who had treated the veteran since 1986, 
and who had reviewed medical records forwarded by the 
veteran's representative.  The statement reviewed the 
findings reported in service medical records regarding the 
manifestations of asthma in service and set forth the medical 
opinion that the veteran's asthma had worsened during 
service, possibility due to exposure to irritants.  

At his August 2002 Travel Board hearing, the veteran 
contended that the July 22, 1981 rating decision constituted 
CUE for failing to take into account the provisions of 
38 C.F.R. § 3.306 relating to aggravation, arguing that "a 
fresh look at the evidence of record at that time" 
(Transcript, p. 2) would clearly show that asthma worsened in 
service.  He noted that the word "aggravation" was used 
several times in service medical records and argued that the 
condition was clearly worse when the veteran was discharged 
from service than it was when he went in.  

The veteran further contended that the one-paragraph July 22, 
1981 rating decision merely parroted the "military side of 
things" (Transcript, p. 3) regarding the Physical Evaluation 
Board opinion that the disorder had not been aggravated in 
service.  Noting that the Physical Evaluation Board had not 
applied the VA standard of reasonable doubt, he argued that 
the rating decision had not weighed and balanced the evidence 
in accordance with VA standards.  

In his February 2000 claim and later notice of disagreement, 
substantive appeal and other written statements submitted in 
support of the claim, the veteran argued that the July 22, 
1981 rating decision was based solely on the finding that 
asthma preexisted service and did not consider the findings 
in service medical records that included references to 
aggravation and showed a worsening of the condition in 
service, especially after his assignment to a dusty 
warehouse.  With respect to hypertension, the veteran 
contended that he was unaware that this was a ratable 
disability and that the RO&IC committed CUE by not rating the 
condition, which was documented in service medical records.  


Analysis -- Effective date of Service Connection for Asthma

The selection of February 23, 2000, as the effective date of 
the award of service connection for asthma reflects the 
application of 38 C.F.R. § 3.400(q), the VA regulation that 
controls the assignment of an effective date for an award of 
service connection based on receipt of new and material 
evidence following a prior final disallowance of an earlier 
claim.  



The veteran filed his original claim for service connection 
in April 1981.  That claim was denied by the RO&IC in July 
1981, and the denial became final after one year in the 
absence of an appeal by the veteran.  38 U.S.C.A. 
§ 7105(b)(c); 38 C.F.R. § 20.1103; Godfrey v. Brown, 7 Vet. 
App. 398, 405 (1995).  In April 1997 he requested that the 
claim be reopened, but the RO&IC found in September 1997 that 
no new and material evidence to reopen the claim had been 
received.  The veteran did not appeal that determination and 
the decision became final.  

The veteran does not argue that he did not receive notice of 
the July 1981 or September 1997 rating decisions, and the 
record shows that on both occasions he was provided with a 
standard written notice of the determination and of his 
procedural and appellate rights.  See 38 U.S.C.A. § 7105(c) 
(West 1992); 38 C.F.R. § 20.302(a).  

Thereafter, submission of new and material evidence was 
necessary to reopen the claim.  The ultimate award of service 
connection in July 2000 was based on a determination that 
additional evidence satisfying the regulatory definition of 
new and material evidence had been received, and that such 
evidence supported the granting of service connection on a 
new factual basis.  Under the above-cited regulation, 
38 C.F.R. § 3.400(q), where an award of service connection is 
based on receipt of new and material evidence that 
establishes a new factual basis, the effective date of the 
award is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  

The Board has reviewed the record in its entirety to 
determine whether any evidence constituting new and material 
evidence to reopen the claim was received at any time during 
the period after the most recent unappealed and final rating 
decision of September 1997, but before the February 23, 2000 
request to reopen the claim.  Neither a claim to reopen, nor 
new and material evidence were received during that interval.  




Although the veteran contends that disability due to asthma 
has been present throughout the period since service, the 
CAVC has made it plain that the date of the filing of the 
claim and the documentation of entitlement is controlling in 
effective date determinations.  See Lalonde v. West, 12 Vet. 
App. 377, 380 (1999) (citing Hazan v. Gober, 10 Vet. App. 511 
(1997).  Under both the statute, 38 U.S.C.A. § 5110(a), and 
regulation, 38 C.F.R. § 3.400(q), the effective date of an 
award based on a claim to reopen after final disallowance 
shall not be earlier than the date of receipt of application 
therefor.  See also Spencer v. Brown, 4 Vet. App. 283, 293 
(1993), aff'd 17 F. 3d 368 (Fed. Cir. 1994), cert. denied 513 
US 18, 115 S. Ct. 61 (1994); Livesay v. Principi, 15 Vet. 
App. 165, 170-172 (1993).  

Therefore, under the rules governing the effective date of 
awards, no compensation is payable for any period before 
February 23, 2000, on the basis of denied and unappealed 
April 1981 and April 1997 claims.  

It is the law which is dispositive of the present issue, not 
the facts.  The CAVC has held that where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal terminated because of the absence of legal merit or 
the lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994); see also Shields v. Brown, 8 
Vet. App. 346, 351-352 (1995).  The Board has found that the 
appeal is without legal merit and must be denied.  


Analysis -- Service Connection for Asthma - CUE

The veteran's contentions in support of an earlier effective 
date for asthma are directed primarily at establishing that 
the July 22 1981 rating decision constituted CUE in failing 
to grant service connection on the basis of the evidence of 
record at that time.  A finding of CUE in that determination 
would permit the payment of compensation based on the 
original June 1981 claim.  

A claim for revision of a prior final decision on the basis 
of CUE is subject to the stringent pleading requirements set 
forth above.  See Fugo, supra.  The pleading requirements 
were established because a claim for CUE is a collateral 
challenge to an otherwise final decision, as to which there 
is a strong presumption of validity.  See 64 Fed. Reg. 2137 
(January13, 1999).

The basic allegation offered by the veteran to establish CUE 
is that the medical evidence of record before the rating 
board in 1981 adequately demonstrated that the asthma that 
had resulted in the veteran's discharge from service was 
shown by service medical records to have been worse at the 
time of discharge than at the time of entry into service.  

The veteran's allegations in this regard are specific as to 
the factual conclusions that the veteran believes that the 
RO&IC should have drawn from the evidentiary record as to 
whether asthma had undergone an increase in severity in 
service such as to constitute aggravation under the law, but 
are for the most part vague and nonspecific as to how these 
allegations demonstrate CUE under the technical definition of 
CUE prescribed by law.  The veteran asks that the Board 
conduct what essentially amounts to a de novo review of the 
evidence before the rating board and arrive at a different 
conclusion than that reached in 1981, one that is favorable 
to his claim.  

The CAVC has held that broad-brush allegations of CUE or any 
other general nonspecific claim of error cannot satisfy 
pleading requirements for CUE.  See Fugo, supra, at 44-45.  
More importantly, the standard to be applied is not whether 
the Board would see the claim in a different light on 
reconsidering the same evidence a second time but whether the 
correct facts were before VA adjudicators or whether the law 
was misapplied.  

In the present case, the veteran does not allege that the 
correct facts were not of considered.  The veteran's CUE 
allegations instead amount to a disagreement as to how the 
facts of his claim were weighed or evaluated by VA 
adjudicators.  

The thrust of his argument is that the Board should accept 
the Medical Board's conclusion that the asthma increased in 
severity rather than the Physical Evaluation Board's 
conclusion that it did not.  

The analytical process involved in this type of determination 
is inherently one of weighing and balancing.  A simple 
disagreement as to how the evidence was weighed or evaluated 
can never constitute CUE.  Damrel, supra; Russell, supra.  
The Board cannot apply the benefit of hindsight to its 
evaluation of the rating board's action in 1981.  There is no 
provision in the law that would allow VA adjudicators to take 
a "fresh look" at the evidence.  An attack on what is 
deemed an improper conclusion cannot be the basis of a CUE.  
See Crippen v. Brown, 9 Vet. App. 412, 421 (1996) and cases 
cited therein.  

The comment in the notice of disagreement that the RO&IC did 
not conduct a compensation and pension examination in 
connection with the 1981 claim amounts to a contention that 
the RO&IC did not satisfy the duty to assist the veteran in 
developing his claim.  

To date, the CAVC has not ruled on the question of whether a 
duty to assist existed under the law before the Veterans 
Judicial Review Act (VJRA) became effective in 1988.  
However, even if such a duty existed, the law is well settled 
that a failure in the duty to provide assistance to a 
claimant cannot serve as the basis for a claim of CUE.  Dixon 
v. Gober, 14 Vet. App. 168, 172 (2000); Caffrey v. Brown, 6 
Vet. App. 377, 383-84 (1994).  This rule is applicable to an 
RO&IC's failure to order a physical examination.  See Cook v. 
Principi, 318 F. 3d (Fed. Cir. 2002); Brewer v. West, 11 Vet. 
App. 228, 231-33 (1998); Tobler v. Derwinski, 2 Vet. App. 8, 
14 (1991).  

To the extent that the argument at the Travel Board hearing 
that that the word aggravation was mentioned in service 
medical records raises an allegation of misapplication of the 
law, it is clear that the concept of aggravation as embodied 
in existing VA service connection law and regulations was 
considered by the rating board in July 1981, as evidenced by 
the observation that the Physical Evaluation Board conclusion 
established the absence of aggravation in service.  
That conclusion cannot be rejected at the present time except 
by a process of further weighing and balancing of the 
evidence in contravention of the law.  

The contention that the RO&IC's 1981 acceptance of the 
finding of the service department as to the absence of 
aggravation in service deprived the veteran of the benefit of 
the provisions of VA regulations relating to the benefit of 
the doubt can also be construed as an oblique allegation of 
misapplication of the law.  However, regardless of the 
criteria applied by military physicians in determining 
aggravation, the correct VA standard was clearly applied by 
the rating board, and the fact that the RO&IC chose to base 
its determination on a service department finding that was 
adverse to the veteran does not establish misapplication of 
the law.  

The Board must therefore conclude that the veteran has not 
presented allegations of error which, if accepted, would 
establish that the denial of service connection in July 1981 
was undebatably incorrect.  

Where a clamant fails to meet the specified pleading 
requirements to raise a valid claim of CUE, the claim cannot 
be considered on its merits and must be denied.  Simmons v. 
Principi, 17 Vet. App. 104 (2003).  Accordingly, the 
veteran's appeal as to CUE is denied, subject to the 
veteran's right to refile in the event that he is able to 
raise a valid CUE claim at some future time.  Where the 
veteran fails on the merits of his CUE claim rather than 
simply in the pleading, the appropriate decision is to deny 
the claim.  Simmons, supra.


Analysis -- Effective date of Service Connection for 
Hypertension 

The veteran's original claim for service connection for 
hypertension was received on February 23, 2000.  The 
selection of February 23, 2000, as the effective date of the 
award of service connection for hypertension reflects the 
application of 38 C.F.R. § 3.400(b)(2) (2003), the VA 
regulation that implements the statutory provisions that 
control the assignment of effective dates of compensation 
awards following receipt of an original claim for service 
connection.  See also 38 U.S.C.A. § 5110 (West 2002).  

Specifically, under the statute and regulations, an award of 
service connection can be made effective from the date after 
separation from service if a claim was received within one 
year after separation.  If no claim is received during that 
period, an award based on any subsequent claim can be made 
effective from no earlier than the date of such claim.  
Except for claims received during the first year after 
separation from service, there is no authority in the law for 
the assignment of an effective date earlier than the date of 
claim.  

The regulatory definition of a VA claim is narrow and 
specific.  The law requires that a specific claim in the form 
prescribed by the Secretary must be filed.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2003).  To 
qualify as an informal claim there must be a communication or 
action indicating an intent to apply for VA benefits and the 
claim must identify the benefit sought.  

No such document pertaining to hypertension was of record 
with VA before February 23, 2000.  The veteran does not 
contend otherwise.  

It should be pointed out that in some cases the date of a VA 
outpatient or hospital examination or the date of admission 
to a VA or uniformed services hospital will be accepted as 
the date of receipt of an informal claim.  38 C.F.R. 
§ 3.157(b)(1) (2003).  

However, these provisions operate only after a formal claim 
for compensation has previously been allowed (in which case 
the issue is entitlement to a higher rate of compensation) or 
when a formal claim for compensation has been disallowed for 
the reason that service-connected disability is not 
compensable in degree.  See Servello v. Derwinski, 3 Vet. 
App. 196, 199-200 (1992).  

This regulation does not apply where service connection has 
not been granted.  Any treatment or contact that the veteran 
had contact with a VA medical facility before February 23, 
2000, is therefore of no value to him in seeking an earlier 
effective date.  



Nor is it relevant that hypertension preexisted that date.  
Compensation was not payable until entitlement had been 
adjudicated in accordance with the procedural and evidentiary 
requirements established by law.  As noted above, the CAVC 
has made it plain that the date of the filing of the claim 
and the documentation of entitlement is controlling in 
effective date determinations.  Lalonde, Id.

In the present case, it is the law which is dispositive of 
the issue on appeal, not the facts.  Where the law and not 
the evidence is dispositive and the legal requires for an 
award have not been satisfied, the claim should be denied or 
the appeal terminated because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); see also Shields v. 
Brown, 8 Vet. App. 346, 351-352 (1995).  The Board finds that 
the appeal for an earlier effective date for the award of 
service connection for hypertension is without legal merit 
and must be denied.  


Analysis -- Service Connection for Hypertension - CUE

The veteran's pleadings with respect to the effective date 
assigned for the award of service connection for hypertension 
are limited to the allegations that the veteran was unaware 
in 1981 that hypertension was a ratable disability and that 
the RO&IC's failure to rate the disorder in 1981 amounted to 
a failure to satisfy the duty to assist.  

The Board is sympathetic with the fact that the veteran may 
have been unaware of his right to file a claim for service 
connection for hypertension in 1981.  That fact alone, 
however, is irrelevant to the RO&IC's actions.  The RO&IC's 
failure to adjudicate a claim that it had not received is not 
CUE, regardless of why the claim was not submitted.  An 
allegation that the veteran was ignorant of his rights does 
not raise a valid claim of CUE.  

Under the law, the obligation to adjudicate service 
connection and the statutory duty to assist arise only after 
a claim for benefits has been received.  Therefore, even 
assuming for the sake of argument that a duty to assist 
existed in some form under the law in effect in 1981, that 
duty was not triggered in the absence of a service connection 
claim.  In any event, VA failure to fulfill the duty to 
assist does not constitute CUE, and an allegation that the 
duty to assist was not satisfied can never raise a valid 
claim of CUE.  Caffrey, Id.  

Where a clamant fails to meet the pleading requirements to 
raise a valid claim of CUE, the claim cannot be considered on 
its merits and must be denied.  Simmons, supra.  Accordingly, 
the appeal as to CUE is dismissed, subject to the veteran's 
right to refile in the event that he is able to raise a valid 
CUE claim at some future time.  


ORDER

Entitlement to an effective date, prior to February 23, 2000, 
for the grant of service connection for asthma, is denied.  

Entitlement to an effective date, prior to February 23, 2000, 
for the grant of service connection for hypertension, is 
denied.  

The claim of CUE in a July 22, 1981 rating decision wherein 
the RO&IC denied entitlement to service connection for asthma 
is denied without prejudice to refiling.  

The claim of CUE in a July 22, 1981 rating decision wherein 
the RO&IC did not adjudicate the issue of entitlement to 
service connection for hypertension is denied without 
prejudice to refiling.  


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



